Citation Nr: 0807016	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied service connection for PTSD.  The veteran's 
disagreement with that decision led to this appeal.  The 
veteran testified before a Decision Review Officer (DRO) at a 
hearing held at the RO in December 2005.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in April 2005, the RO 
notified the veteran that to support a claim for service 
connection, the evidence must show three things, (1) an 
injury in service, a disease that began or was made worse in 
service, or an event in service that caused an injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between this disability and an injury, disease 
or event in service.  The RO explained that medical records 
or medical opinions are required to establish this 
relationship but that in certain circumstances the cause of a 
disability was presumed for veterans who had certain 
diseases.  In the body of the April 2005 letter to the 
veteran, the RO explained it needed specific details of the 
stressful incident(s) in service that resulted in his PTSD.  
The RO requested that the veteran complete an enclosed form 
and provide reports of private physicians, if any, who had 
treated this condition since service discharge.  The RO also 
requested that the veteran furnish the dates and locations if 
he had been treated at a VA facility and explained it would 
obtain those reports.  As to any evidence not in his 
possession, the RO notified that veteran that he must provide 
enough information about the evidence so that VA could 
request it from the person or agency that has it.  The RO 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records not in the 
possession of a federal department or agency.  

In addition, in a letter dated in September 2006, the RO 
explained that VA cannot grant service connection for PTSD 
unless it has enough information to verify and/or corroborate 
that stressful events that he experienced occurred.  The RO 
told the veteran that in order to grant service connection 
for PTSD, the law requires VA to verify the occurrence of an 
extraordinarily stressful event or events during service.  
Further, the RO explained that the claimant is responsible 
for providing the following information to VA to assist  the 
verification process:  a detailed description of the 
event(s), to include dates(s), locations(s), and units(s) of 
assignment at the time of the event(s); medals or citations 
received in connection with the event(s) (Purple Heart, 
Silver Star, etc.); and names or other identifying 
information concerning any other individuals who witnessed or 
were involved in the event(s).  

In the September 2006 letter, the RO explained to the veteran 
that some events in service are extremely difficult, if not 
impossible to verify.  The RO pointed out that events that 
"almost happened", events involving civilians, mistreatment 
of enemy prisoners, sniper attacks, seeing dead bodies and/or 
body bags, and events occurring while traveling/driving in a 
convoy are examples of incidents that cannot be verified.  
The RO notified the veteran that he could submit statements 
from individuals having knowledge of his claimed stressor.  
The RO went on to say that these individuals should tell VA 
what they observed, including the approximate dates, places, 
and circumstances, with a clear statement whether they 
actually witnessed the event.  In addition, the RO notified 
the veteran that if there was any other evidence or 
information that he thought would support his claim, he 
should let VA know.  The RO also made a specific request to 
the veteran that he send any evidence in his possession that 
pertains to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

Although the RO's August 2005 initial adjudication of the 
PTSD service connection claim preceded the September 2006 
letter, the RO later readjudicated the merits of the 
veteran's claim for service connection for PTSD and issued 
supplemental statements of the case (SSOCs) in July and 
September 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOCs complied with the 
applicable due process and notification requirements for a 
decision, they constitute readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

With respect to the Dingess requirements, in a letter dated 
in January 2008, the RO provided the veteran notice of the 
type of evidence necessary to establish a disability rating 
or effective date when it found disabilities to be service 
connected.  Although this was not followed by readjudication 
of the claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this case, the preponderance of the evidence is 
against the claim for service connection for PTSD, rendering 
moot any question as to disability rating or effective date.  

As to the duty to assist, the RO has obtained the veteran's 
service medical records and VA medical records identified by 
the veteran.  In addition, the veteran testified at the DRO 
hearing held at the RO in December 2005.  The RO obtained the 
veteran's service personnel records in order to attempt 
verification of his claimed in-service stressors and has 
requested searches of morning reports that might contain 
information that could serve to corroborate the occurrence of 
a claimed stressor.  As will be discussed below, however, the 
veteran's claimed in-service stressors are too vague to be 
capable of verification by the Joint Services Records 
Research Center (JSRRC).  

VA need not conduct an examination with respect to the 
veteran's claim of service connection for PTSD because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In disability compensation (service 
connection) claims, VA must  provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or  establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case because is no evidence that verifies or 
corroborates the occurrence of an in-service stressor.  
Service connection for PTSD cannot be granted in the absence 
of an in-service stressor and an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the veteran with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Sizemore v. Principi, 18 
Vet. App. 264, 269 (2004).  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, the evidence does not show 
that the veteran had a combat-related military occupational 
specialty.  Rather, his DD Form 214 lists his specialty title 
as information specialist, and his service personnel records 
show his principle duty while he was in Vietnam was mail 
clerk.  Although the veteran has reported that in April 1965 
while taking rifle familiarization he received enemy fire 
from the Viet Cong, he has not contended that this was combat 
related, and he has said he was not in combat.  His DD 
Form 214 and service personnel records show he did not 
receive any military citations indicative of combat service, 
such as the Purple Heart Medal or Combat Infantryman Badge.  
Rather, those documents show he received the National Defense 
Service Medial and the Armed Forces Expeditionary Medal.  On 
the DD Form 214 it is noted that he received no wounds as a 
result of action with enemy forces.  In view of this 
information and evidence, the Board finds that the record 
does not support a finding that the veteran "engaged in 
combat with the enemy" during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

In statements in response to the RO's requests for stressor 
information and in his December 2005 hearing testimony, the 
veteran described his stressors as including having witnessed 
a serviceman in his unit insert a fire extinguisher into his 
rectum and flush out his guts.  He said that this happened in 
April 1965 when he was in the 8th Radio Research Unit at Phu 
Bai, South Vietnam.  The veteran described another stressor 
as having occurred sometime in July 1965 when he went into 
the mess hall ice house where the cook allowed him to keep 
fresh pineapples and found a body bag on his pineapples.  He 
states he believes that the dead soldier had been killed by a 
land mine.  The veteran states that another stressor occurred 
when he traveled to Hue in June 1965 and while there he a saw 
a Viet Cong after he had been turned over to the citizens of 
Hue and had been tortured and dismembered and hung with 
barbed wire.  The veteran states that another stressor 
occurred in August 1965 when he was at the Phu Bai airport to 
pick up mail.  He states he saw stacks of bodies of dead Viet 
Cong and saw them being loaded into trucks with the bodies 
exploding with their heads and other body parts on the sides 
of the trucks.  

VA medical records show  the veteran has been diagnosed as 
having PTSD related to service by a VA psychiatrist who, in 
records dated in 2005 and 2006, listed associated stressors 
as the veteran as having seen Vietnamese tortured, seeing 
bodies, and having seen a soldier put a fire extinguisher up 
his rectum and "blow his guts out."  

After carefully reviewing the evidence of record, the Board 
must find that the record contains no service records or 
other credible supporting evidence to corroborate the 
veteran's reports of his claimed stressors.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2003).  In particular, In 
April 2007, in response to a RO request for a search of 
April 1965 morning reports of the veteran's unit concerning 
the serviceman who had placed fire extinguisher up his 
rectum, the National Personnel Records Center (NPRC) stated 
that it has searched morning reports of the 8th Radio 
Research Unit for April 1965, but had found nothing related 
to any such incident.  The veteran has been advised of this.  
Although the record includes a copy of an August 2007 letter 
the veteran wrote the U.S. Army Intelligence Command 
requesting assistance with verification of his stressors, 
which he described in his letter, there is no indication from 
the veteran that he has received any additional information 
or evidence that could serve to verify or corroborate any of 
his claimed stressors.  

In view of the foregoing, the Board finds that it has not 
been possible to corroborate the stressors claimed by the 
veteran that have been listed by his treating VA psychiatrist 
as supporting the diagnosis of PTSD.  In this regard, to the 
extent that the veteran has identified his stressful 
experiences as seeing bodies of Viet Cong stacked and loaded 
on trucks at Phu Bai airport, without information as to the 
military unit involved, further action cannot be taken to 
verify that incident occurred.  As to having the body of a 
Viet Cong who had been tortured, killed, hung by barbed wire 
and dismembered in the streets of a city, Hue, this is an 
incident, which by its nature, would not be recorded in 
military records, and the veteran has not submitted or 
identified any other evidence that might serve to verify that 
stressor.  Without more detailed and specific information, it 
is not possible for VA to make an attempt to conduct the 
appropriate evidentiary development to corroborate these 
claimed stressors.  

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors that 
support his PTSD diagnosis ever actually occurred.  Lacking 
such evidence, the preponderance of the evidence is against 
the claim, and the Board must conclude that service 
connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


